Title: To George Washington from James Clinton, 15 June 1781
From: Clinton, James
To: Washington, George


                        
                            Sir
                            Albany June 15th -18th 1781.
                        
                        I have been honored with your Excellency’s Favor of the 28th ulto and 5th & 10th inst. I am informed by Col
                            Courtlandt that the stores &c are all safely brought down from Fort Schuyler to the German Flatts, and the old Fort entirely
                            destroy’d. Major Vellifranche has arriv’d and will proceed immediately to erect the intended Work at the Flatts, which
                            from our very embarrass’d Circumstances, I fear will be attended with many Difficulties, tho’ I have reason to believe the
                            Inhabitants, will contribute any Assistance in their Power to compleat it.
                        The six Companies under Col V. Schaick and the Regt under Lt Col Antile have arrivd, which togather with
                            the Troops already stationed here, are disposed of in the following Manner. The first N.Y. Regt is stationed at Saratoga,
                            except two Companies under the Command of Major Graham which I have detained in Town. The second at the German Flatts,
                            except one Company at Schoharie, where place I have supply’d by a Company of Levis. Hazen’s Regt I have ordered to Coughnawaga, about twenty five Miles above Schenectady on the
                            Mowhawk River, leaving one Company at Schenectady, for the purpose for forwarding Stores &c. up the River. Col
                            Willet with such of the Levies as are not otherwise disposed of will be stationed at Stian Rapiu and Fort Plane, about half way between Cougnawaga and the German
                            Flatts.
                        I flatter myself this Disposition will meet  your Excellency’s Approbation, especially when you consider
                            the very extensive line of Communication which is to be supported and the very many Avenues thro’ which
                            we are exposed to Attacks from the Enemy in small Parties.
                        From a Variety of Accounts received thro’ different Channels I am informed the Enemy’s Force at Crown–Point
                            is now two thousand, tho’ I cannot persuade my self, that they are near so strong. A party of our Indians, I hear, have
                            returned, and brought in two Prisoners, who have not yet arriv’d in town, by whom I may possibly obtain some Intelligence
                            which may be depended on, and which when received shall be transmitted to Head Quarters.
                        From the Complexion of Hazen’s Regt and  their Desposition to mutiny, I could have wished they had not been
                            sent up. They have been necessarily detained a few Days in this City, and the numerous disafected Tribes which swarm  here, have so far inflamed their Minds, that they are already become almost ungovernable. They
                            have declared they will not march without Money: two of the Principles, who had been confined, were forcibly released by
                            their Fellows last night, and the most disorderly Conduct ensued. We have however apprehended them this Morning and a Court
                            martial is now setting to determine their Fate.
                        With respect to Provisions, I hope we shall be  able to procure the necessary Supplies of
                            Flours, but Beef we are entirely destitute of. I have directed Mr Gamble to proceed to the Eastward, and forward on
                            without loss of time such Quantities as he may be able to procure either from Mr Phelps in Springfield
                            or both agreeable to your Excellency’s Instructions. I have been so perticularly attentive to the
                            Issues of Provisions in this Quarter, that shortly after my arrival here I ordered no Returns to be answered, unless
                            counter sign’d by me, which I find has been productive of the best Consequences. I could wish some direct line of Conduct
                            was pointed out specifying who are the proper Objects of public Bountes and who not; for tho’ the
                            Wives and Children of the Soldiers, as well as the Canadian Refugees swell the Provision Returns to a very considerable
                            Amount; yet when we consider that the former can not receive the Reward either of their own or their Husbands Labour: and
                            the Sacrafice which many of the latter have made by their voluntary Exilement, it appears an act of Cruelty to deny them a
                            scanty Pittance.
                        For the Protection of the Surviving Part of this devoted State, I could wish the Troops
                            now here could be permitted to remain untill absolute and immediate Necessity called for their Services with the Army.
                            Their stations are compact , and in seven Days of favorable Weather, they could be
                            landed at West point—There are now in the Ground the most promising Crops, and the face of the Country affords a most
                            flattering Prospect. Prudence and Policy, as well as dear bought Experience, ardently dictate the necessity of endeavouring
                            to procure it.
                        I must here beg leave to plead your Excellency’s Promise, and request that, when offensive Operations commence
                            against the Enemy, I may not be forgotten among those who are ambitious of directing themselves and their Services to the
                            Good of their Country. I have the Honor to be with the greatest respect Your Excellencys Most obt & huble Servt
                        
                            James Clinton
                        
                    P.S. June 18th. This day Hazens Regt marched in good order for their Station. The Prisoners aluded to have arrived, the Examination of whom I the honor to inclose.   Enclosure
                                                
                            
                                
                                    14 June 1781
                                
                            
                            The examination of William Empire taken Prison by a Party party of Indians sent on a bout the 2d Day June
                                1781.
                            Qu. What is your name? Ansr William Empie.
                            Q. What Corps do you belong to? A. To Sir John Johnsons as a Carpenter.
                            Q.What time did you leave Montrial? A. I believe the 13th May.
                            Q. What number of Troops are there in Montrial? Ans. Indeed I cannot say 2 Regiments of Dutch and some of
                                the 29th.
                            Q. How many of you were together when you left Montrial? Ans. Six of us.
                            Q. What became of the other four? An. They remained on board of the Shiping at Crown point.
                            Q. What were their Names? Answ. I dont know more than two whose Names are Ensn Church and Erchard, the
                                other two joined us at Ilenois.
                            Q. Who commanded at Montrial? I don’t know I have not been  Montrial this Winter.
                            Q. How many Days were you coming from Montrial to St Johns? A. Two Days. 
                            Q. How long did you stay at St Johns? A. One Day and two Nights, we were to be joined by two Men who did
                                not come, the 2 Men belonged to Sir Johns Regt whose names I dont know.
                            Q. Did you draw provisions at St Johns? A. Yes, by Church’s order I cannot tell for how many Days.
                            Q. Did you observe any orders that Church gave you and the other Men that were along with you? An. Church
                                never gave any orders to me, I had a pass from Sir John Johnson to pass the Shipping.
                            Q. Where is your pass? A. I left it on board the Ship.
                            Q. How long was you coming from St Johns to the Shipping? A. Three days & 7 Days from the Shiping
                                to Johns town.
                            Q. How many of you came together from the Shipping? A. 2 only.
                            Q. How many Days was you in Johns town? A. Nine days not in the Town but back of the Town I was not in the
                                Town at All.
                            Q. What people did you see while you was there? An. None but my Wife sister and little Brother &
                                Child, when we wint on our way back again we met an old Scotchman, we told him we were going to Canada, and asked him
                                if he had no news, he told us he had news papers which he desired us to take to Canada & gave them to us.
                            Q. How often have you been in John stown since you went to Canada? A. Not once to Johnstown but about
                                twice last fall when I came down with Sir John to Schoharie and now.
                            Q. Who commanded at St Johns? Ansr St Leger.
                            Q. How many troops are there? Ans. I cannot say, some British & Some Rangers.
                            Q. Did you come by Illinois? A. Yes, there were some of the Dutch Troops some of Rogers Men. 
                            Q. Have they built many Boats at St Johns this Spring? A. Yes. three or four 3 handed Batteaux.
                            Q. What number of Shipping were there? An. I cannot tell.
                            Q. What Troops are at point Anfare? An. Some of Rogers Troops.
                            Q. Was there any Shipping at Crown Point? A. 3 large ones and 3 or 4 small ones.
                            Q. What was you sent to Johntown for? A. I was not sent at all but applied twice to Sir John for leave to
                                fetch my Family.
                            Q. When was you enlisted with Sir John? Ans. Never.
                            Q. When was you engaged with Sir John? Ansr Never
                            Q. You have acknowledged to us you came last Fall with Sir John at Schoharie & on the Mohawke River making
                                that Distruction, was you not engaged with him? Ansr No I came a Volunteer.
                            Q. When did you leave this Country? A. The same Fall of Gen. Harkerman’s Battle.
                            Examined before me this 14 June 1781
                               (a Copy.) Abm Wempel
                            The examination of Randal Hewit taken by the same party.
                            Q. What is your Name? Ans. Randal Hewit.
                            Q. What Regiment do you belong to? Ans. To no Regt but am in Col Clause’s Employ.
                            Q. When do you leave Montrial? Ans. The 13th  May last.
                            Q. What Troops were in Montrial when you left it? A. I cannot say two Dutch Regts Sir John Johnson’s Regt
                                was Nine Miles above the City at Lachine.
                            Q. How many of you left Montrial? Ans. Two of us.
                            Q. Who commanded at Montrial? Ans. Genl McClean.
                            Q. How many Troops are at St Johns? A. I cannot say. The 34th Regt lay there Col St Leger commands there
                                & Rogers Corps is there also.
                            Q. Did you come by the Islenois? Ans. Yes.
                            Q. What troops are there? Ans. A Company of the 34th & some Volunteers.
                            Q. What Number of Shipping are in the Lake? A. The Number I cannot say 4 large ones, and three or four
                                Tenders go constantly backwards and forwards.
                            Q. Are there any Boats built at St Johns? Ans. No only about six for the use of the Shipping.
                            Q. Are there any Troops at Crown Point? A. None but what is in the Shipping.
                            Q. What did you come to do here? Ans. To fetch Will. Empie’s Wife away who hired me for Sixteen Dollars.
                            Q. What part of Johns Town does his Wife live in? A. Above Johns Town in Johnson Bush.
                            Q. How long was you coming from Crown Point to Johns Town. A. Seven or eight Days. 
                            Q. How many Days did you remain in Johnstown? A. Nine Days.
                            Q. Where was you born? An. In Connecticut in New Canaan.
                            Q. How came you in Canda? A. I went there with the Continental Troops, in Col Burrells Regiment
                                & Capt. Stevensons Company.
                            Q. Where was you taken prisoner? A. At the Ceders in the Fort & was given to the
                                    Messasaga Indians.
                            Q. How did you get clear from the Indians? A. I was bought from them by one John Grant.
                            Q. Did you live any time with him? Ans. Yes about 13 Months at Osswegotche.
                            Q. Had you any acquaintance in Johns Town? Ans. No.
                            Q. Had you any acquaintance in Canada? Ans. Yes, I knew Capt. Vrooman & Ryner Adam Fonda.
                            Q. How long was you from Montrial to Crown Point? A. We left it on Tuesday and arrived on Sunday, we drew
                                30 Days provision at St Johns.
                            Q. You say you was nine Days at Johns Town, How did you Secret Yourselves? Ans. At Will Empie’s Wife’s
                                House.
                            Q. How did Will Empie get acquainted with you? Ans. In Montrial.
                            Q. Has Col Clause any people in his Employ? A. None but four or five about the House?
                            Q. Has there been any Detachment from any of the Regts calld upon? A. None when I left the Place.
                            Q. Have you heard any thing of their intentions? Ans. No.
                            Q. Was there any reinforcement come to Canada las Fall? A. I don’t know there did.
                            Q. Have you not heard whether they expect any Troops this Spring? A. Yes. but not what Number.
                            Q. Have you ever heard of Capt. Shearwood? An. Yes I have been in Company with him he is on the Island of
                                Jesu.
                            Q. From who did you get the News Papers? A. From a Scotchman what his name is more than John I dont know.
                            Examined before me in Schenectady the 14th June 1781. He has confessed to me since the above examination
                                that he was along with Sir John at the Destruction of Caughnawaga as a Volunteer.
                            
                                (A Copy) Abm Wempell
                            
                        
                        
                    